Per Curiam.
The questions propounded are not sufficiently specific, as we have frequently indicated. But the principal object of the inquiry as stated by counsel is to secure the opinion of the court upon the constitutionality of certain statutes heretofore passed by the legislature. Authority to pass the proposed bill in no way depends upon the validity of those statutes, and we are not at liberty to pass upon such questions in response to legislative inquiry. This has already been determined by the court.
In re District Attorneys, 12 Colo. 471, Judge Helm, speaking for' the court, said:
“ Upon mature investigation and reflection we are of the opinion that executive questions must be exclusively juris publiei, and that legislative questions must be connected with pending legislation, and relate either to the constitutionality thereof or to matters connected therewith of purely public right.”
In response to the second interrogatory, we can only say that we find no constitutional provision that the proposed act contravenes.